 

Exhibit 10.2

 



FORM OF SECURITY AGREEMENT

  

SECURITY AGREEMENT (this "Agreement"), dated as of March [__], 2020, by and
between Summit Wireless Technologies, Inc., a Delaware corporation (the
"Company") and [_________] (the "Secured Party").

 

WHEREAS, the Company (a) and the Secured Party have entered into that certain
Securities Purchase Agreement dated as of the date hereof (as amended and in
effect from time to time, the "SPA") and (b) issued to the Secured Party that
certain Senior Secured Convertible Promissory Note dated as of the date hereof
(as amended and in effect from time to time, the "Note"); and

 

WHEREAS, it is a condition precedent to the Secured Party agreeing to make loans
or otherwise extend credit to the Company under the SPA and the Note that the
Company execute and deliver to the Secured Party a security agreement in
substantially the form hereof; and

 

WHEREAS, the Company wishes to grant security interests in favor of the Secured
Party as herein provided;

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.                  Definitions. All capitalized terms used herein without
definitions shall have the respective meanings provided therefor in the SPA. All
terms defined in the Uniform Commercial Code of the State (as hereinafter
defined) and used herein shall have the same definitions herein as specified
therein, however, if a term is defined in Article 9 of the Uniform Commercial
Code of the State differently than in another Article of the Uniform Commercial
Code of the State, the term has the meaning specified in Article 9, and the
following terms shall have the following meanings:

 

"Event of Default" means the occurrence of any "Event of Default" under and as
defined in each of the SPA and the Note, or the failure of the Company to comply
with any term or covenant of any Transaction Document (including this Agreement)
to which it is a party.

 

"Lien" means any mortgage, charge, pledge, hypothecation, security interest,
assignment by way of security, lien (statutory or otherwise), encumbrance,
conditional sale agreement, capital lease, financing lease, deposit arrangement,
title retention agreement, and any other agreement, trust or arrangement that in
substance secures payment or performance of an obligation.

 

"Obligations" means, collectively, (a) all debts, liabilities and obligations,
present or future, direct or indirect, absolute or contingent, matured or
unmatured, at any time or from time to time due or accruing due and owing by or
otherwise payable by the Company to the Secured Party in any currency, under, in
connection with or pursuant to the any Transaction Document (including, without
limitation, this Agreement), and whether incurred by the Company alone or
jointly with another or others and whether as principal, guarantor or surety and
in whatever name or style and (b) all expenses, costs and charges incurred by or
on behalf of the Secured Party in connection with any Transaction Document
(including this Agreement) or the Collateral, including all legal fees, court
costs, receiver’s or agent’s remuneration and other expenses of taking
possession of, repairing, protecting, insuring, preparing for disposition,
realizing, collecting, selling, transferring, delivering or obtaining payment
for the Collateral, and of taking, defending or participating in any action or
proceeding in connection with any of the foregoing matters or otherwise in
connection with the Secured Party's interest in any Collateral, whether or not
directly relating to the enforcement of this Agreement or any other Transaction
Document.

 



 

 

 

"Permitted Lien" means any of the following: (a) mechanics and materialman Liens
and other statutory Liens (including Liens for taxes, fees, assessments and
other governmental charges or levies) in respect of any amount (i) which is not
at the time overdue or (ii) which may be overdue but the validity of which is
being contested at the time in good faith by appropriate proceedings, in each
case so long as the holder of such Lien has not taken any action to foreclose or
otherwise exercise any remedies with respect to such Lien; and (b) Liens which
are permitted in writing by the Secured Party in its sole and absolute
discretion.

 

"State" means the State of New York.

 

2.                  Grant of Security Interest.

 

2.1.            Grant; Collateral Description. The Company hereby grants to the
Secured Party, to secure the payment and performance in full of all of the
Obligations, a security interest in and pledges and assigns to the Secured Party
the following properties, assets and rights of the Company, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof (all of the same being hereinafter called the "Collateral"):
all personal and fixture property of every kind and nature including all goods
(including inventory, equipment and any accessions thereto), instruments
(including promissory notes), documents (whether tangible or electronic),
accounts (including health-care-insurance receivables), chattel paper (whether
tangible or electronic), deposit accounts, letter-of-credit rights (whether or
not the letter of credit is evidenced by a writing), commercial tort claims,
securities and all other investment property, supporting obligations, any other
contract rights or rights to the payment of money, insurance claims and
proceeds, and all general intangibles (including all payment intangibles).

 

2.2.            Commercial Tort Claims. The Secured Party acknowledges that the
attachment of its security interest in any commercial tort claim as original
collateral is subject to the Company's compliance with §4.7.

 

3.                  Authorization to File Financing Statements. The Company
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Company or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the State or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) provide any other information required by part 5 of Article 9 of
the Uniform Commercial Code of the State or such other jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether the Company is an organization, the type of organization and
any organizational identification number issued to the Company. The Company
agrees to furnish any such information to the Secured Party promptly upon the
Secured Party's reasonable request.

 



 

 

 

4.                  Other Actions. Further to insure the attachment, perfection
and first priority of, and the ability of the Secured Party to enforce, the
Secured Party's security interest in the Collateral, the Company agrees, in each
case at the Company's expense, to take the following actions with respect to the
following Collateral and without limitation on the Company's other obligations
contained in this Agreement:

 

4.1.            Promissory Notes and Tangible Chattel Paper. If the Company
shall, now or at any time hereafter, hold or acquire any promissory notes or
tangible chattel paper with an aggregate value for all such promissory notes or
tangible chattel paper in excess of $50,000, the Company shall forthwith
endorse, assign and deliver the same to the Secured Party, accompanied by such
instruments of transfer or assignment duly executed in blank as the Secured
Party may from time to time specify.

 

4.2.            Deposit Accounts. For each deposit account that the Company, now
or at any time hereafter, opens or maintains the Company shall, at the Secured
Party's request and option, pursuant to an agreement in form and substance
satisfactory to the Secured Party, either (a) cause the depositary bank to agree
to comply without further consent of the Company, at any time with instructions
from the Secured Party to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, or (b) arrange for the
Secured Party to become the customer of the depositary bank with respect to the
deposit account, with the Company being permitted, only with the consent of the
Secured Party, to exercise rights to withdraw funds from such deposit account.
The Secured Party agrees with the Company that the Secured Party shall not give
any such instructions or withhold any withdrawal rights from the Company, unless
an Event of Default has occurred and is continuing, or, if effect were given to
any withdrawal not otherwise permitted by the Transaction Documents, would
occur. The provisions of this paragraph shall not apply to any deposit accounts
specially and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of the Company's salaried
employees.

 

4.3.            Investment Property. If the Company shall, now or at any time
hereafter, hold or acquire any certificated securities, the Company shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time specify. If any securities now or hereafter
acquired by the Company are uncertificated and are issued to the Company or its
nominee directly by the issuer thereof, the Company shall promptly (but in any
event within two Business Days) notify the Secured Party thereof and, at the
Secured Party's request and option, pursuant to an agreement in form and
substance satisfactory to the Secured Party, either (a) cause the issuer to
agree to comply without further consent of the Company or such nominee, at any
time with instructions from the Secured Party as to such securities, or (b)
arrange for the Secured Party to become the registered owner of the securities.
If any securities, whether certificated or uncertificated, or other investment
property now or hereafter acquired by the Company are held by the Company or its
nominee through a securities intermediary or commodity intermediary, the Company
shall promptly (but in any event within two Business Days) notify the Secured
Party thereof and, at the Secured Party's request and option, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply, in each case without further consent of the
Company or such nominee, at any time with entitlement orders or other
instructions from the Secured Party to such securities intermediary as to such
securities or other investment property, or (as the case may be) to apply any
value distributed on account of any commodity contract as directed by the
Secured Party to such commodity intermediary, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Secured Party to become the entitlement holder with respect to
such investment property, with the Company being permitted, only with the
consent of the Secured Party, to exercise rights to withdraw or otherwise deal
with such investment property. The Secured Party agrees with the Company that
the Secured Party shall not give any such entitlement orders or instructions or
directions to any such issuer, securities intermediary or commodity
intermediary, and shall not withhold its consent to the exercise of any
withdrawal or dealing rights by the Company, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights not otherwise permitted by the Transaction Documents, would
occur. The provisions of this paragraph shall not apply to any financial assets
credited to a securities account for which the Secured Party is the securities
intermediary.

 



 

 

 

4.4.            Collateral in the Possession of a Bailee. If any Collateral with
an aggregate value in excess of $100,000 is, now or at any time hereafter, in
the possession of a bailee, the Company shall promptly notify the Secured Party
thereof and, at the Secured Party's reasonable request and option, shall
promptly obtain an acknowledgement from the bailee, in form and substance
satisfactory to the Secured Party, that the bailee holds such Collateral for the
benefit of the Secured Party and such bailee's agreement to comply, without
further consent of the Company, at any time with instructions of the Secured
Party as to such Collateral.

 

4.5.            Electronic Chattel Paper, Electronic Documents and Transferable
Records. If the Company, now or at any time hereafter, holds or acquires an
interest in any Collateral that is electronic chattel paper, any electronic
document or any "transferable record," as that term is defined in Section 201 of
the federal Electronic Signatures in Global and National Commerce Act, or in §16
of the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, the Company shall promptly notify the Secured Party thereof and,
at the request and option of the Secured Party, shall take such action as the
Secured Party may reasonably request to vest in the Secured Party control, under
§9-105 of the Uniform Commercial Code of the State or any other relevant
jurisdiction, of such electronic chattel paper, control, under §7-106 of the
Uniform Commercial Code of the State or any other relevant jurisdiction, of such
electronic document or control, under Section 201 of the federal Electronic
Signatures in Global and National Commerce Act or, as the case may be, §16 of
the Uniform Electronic Transactions Act, as so in effect in such jurisdiction,
of such transferable record. The Secured Party agrees with the Company that the
Secured Party will arrange, pursuant to procedures satisfactory to the Secured
Party and so long as such procedures will not result in the Secured Party's loss
of control, for the Company to make alterations to the electronic chattel paper,
electronic document or transferable record permitted under UCC §9-105, UCC
§7-106, or, as the case may be, Section 201 of the federal Electronic Signatures
in Global and National Commerce Act or §16 of the Uniform Electronic
Transactions Act for a party in control to make without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by the Company with respect to such electronic chattel
paper, electronic document or transferable record. The provisions of this §4.5
relating to electronic documents and "control" under UCC §7-106 apply in the
event that the 2003 revisions to Article 7, with amendments to Article 9, of the
Uniform Commercial Code, in substantially the form approved by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws,
are now or hereafter adopted and become effective in the State or in any other
relevant jurisdiction.

 



 

 

 

4.6.            Letter-of-Credit Rights. If the Company is, now or at any time
hereafter, a beneficiary under a letter of credit with a stated amount in excess
of $25,000, or if the Company is a beneficiary under letters of credit not
assigned to the Secured Party with an aggregate stated amount in excess of
$50,000, the Company shall promptly notify the Secured Party thereof and, at the
request and option of the Secured Party, the Company shall, pursuant to an
agreement in form and substance satisfactory to the Secured Party, either (a)
arrange for the issuer and any confirmer of such letter of credit to consent to
an assignment to the Secured Party of the proceeds of the letter of credit or
(b) arrange for the Secured Party to become the transferee beneficiary of the
letter of credit.

 

4.7.            Commercial Tort Claims. If the Company shall, now or at any time
hereafter, hold or acquire a commercial tort claim, the Company shall promptly
notify the Secured Party in a writing signed by the Company of the particulars
thereof and grant to the Secured Party in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance satisfactory to the Secured Party.

 

4.8.            Other Actions as to any and all Collateral. The Company further
agrees, upon the request of the Secured Party and at the Secured Party's option,
to take any and all other actions as the Secured Party may determine to be
necessary or useful for the attachment, perfection and first priority of, and
the ability of the Secured Party to enforce, the Secured Party's security
interest in any and all of the Collateral, including (a) executing, delivering
and, where appropriate, filing financing statements and amendments relating
thereto under the Uniform Commercial Code of any relevant jurisdiction, to the
extent, if any, that the Company's signature thereon is required therefor, (b)
causing the Secured Party's name to be noted as secured party on any certificate
of title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party's security interest in such Collateral, (c) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Secured Party to enforce, the
Secured Party's security interest in such Collateral, (d) obtaining governmental
and other third party waivers, consents and approvals, in form and substance
satisfactory to the Secured Party, including any consent of any licensor, lessor
or other person obligated on Collateral, (e) obtaining waivers from mortgagees
and landlords in form and substance satisfactory to the Secured Party and (f)
taking all actions under any earlier versions of the Uniform Commercial Code or
under any other law, as reasonably determined by the Secured Party to be
applicable in any relevant Uniform Commercial Code or other jurisdiction,
including any foreign jurisdiction.

 



 

 

 

4.9.            Relation to other Security Documents. Concurrently herewith the
Company is also executing and delivering to the Secured Party the Patent
Security Agreement and the Trademark Security Agreement pursuant to which the
Company is assigning to the Secured Party certain Collateral consisting of
patents and patent rights and trademarks, service marks and trademark and
service mark rights, together with the goodwill appurtenant thereto. The
provisions of Patent Security Agreement and the Trademark Security Agreement are
supplemental to the provisions of this Agreement and nothing contained in the
Patent Security Agreement or the Trademark Security Agreement shall derogate
from any of the rights or remedies of the Secured Party hereunder. Nor will
anything contained in the Patent Security Agreement or the Trademark Security
Agreement be deemed to prevent or extend the time of attachment or perfection of
any security interest in such Collateral created herby.

 

5.                  Representations and Warranties Concerning a Company's Legal
Status. The Company has, on the date hereof, delivered to the Secured Party a
certificate signed by the Company and entitled "Perfection Certificate" (the
"Perfection Certificate"). The Company represents and warrants to the Secured
Party as follows: as of the date hereof (a) the Company's exact legal name is
that indicated on the Perfection Certificate and on the signature page hereof,
(b) the Company is an organization of the type, and is organized in the
jurisdiction, set forth in the Perfection Certificate, (c) the Perfection
Certificate accurately sets forth the Company's organizational identification
number or accurately states that the Company has none, (d) the Perfection
Certificate accurately sets forth the Company's place of business or, if more
than one, its chief executive office, as well as the Company's mailing address,
if different, (e) all other information set forth on the Perfection Certificate
pertaining to the Company is accurate and complete, and (f) there has been no
change in any of such information since the date on which the Perfection
Certificate was signed by the Company.

 

6.                  Covenants Concerning Company's Legal Status. The Company
covenants with the Secured Party as follows: (a) without providing at least
thirty (30) days prior written notice to the Secured Party, the Company will not
change its name, its place of business or, if more than one, chief executive
office, or its mailing address or organizational identification number if it has
one, (b) if the Company does not have an organizational identification number
and later obtains one, the Company will forthwith notify the Secured Party of
such organizational identification number, and (c) the Company will not change
its type of organization, jurisdiction of organization or other legal structure.

 



 

 

 

7.                  Representations and Warranties Concerning Collateral, Etc.
The Company further represents and warrants to the Secured Party as follows: (a)
the Company is the owner of or has other rights in or power to transfer the
Collateral, free from any right or claim of any person or any adverse lien,
except for the security interest created by this Agreement and the Permitted
Liens, (b) none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, (c) the Company holds no commercial tort claim except as indicated
on the Company's Perfection Certificate, (d) all other information set forth on
the Company's Perfection Certificate pertaining to the Collateral is accurate
and complete, and (e) there has been no change in any of such information since
the date on which the Company's Perfection Certificate was signed by the
Company.

 

8.                  Covenants Concerning Collateral, Etc. The Company further
covenants with the Secured Party as follows: (a) other than inventory sold in
the ordinary course of business consistent with past practices, the Collateral,
to the extent not delivered to the Secured Party pursuant to §4, will be kept at
those locations listed on the Perfection Certificate and the Company will not
remove the Collateral from such locations, without providing at least thirty
(30) days prior written notice to the Secured Party, (b) except for the security
interest herein granted, the Company shall be the owner of or have other rights
in the Collateral free from any right or claim of any other person or any Lien
(other than Permitted Liens), and the Company shall defend the same against all
claims and demands of all persons at any time claiming the same or any interests
therein adverse to the Secured Party, (c) other than in favor of the Secured
Party, the Company shall not pledge, mortgage or create, or suffer to exist any
right of any person in or claim by any person to the Collateral, or any Lien in
the Collateral in favor of any person, or become bound (as provided in Section
9-203(d) of the Uniform Commercial Code of the State or any other relevant
jurisdiction or otherwise) by a security agreement in favor of any person as
secured party, (d) the Company will permit the Secured Party, or its designee,
to inspect the Collateral at any reasonable time, wherever located, (e) the
Company will pay promptly when due all taxes, assessments, governmental charges
and levies upon the Collateral or incurred in connection with the use or
operation of the Collateral or incurred in connection with this Agreement, and
(f) the Company will not sell or otherwise dispose, or offer to sell or
otherwise dispose, of the Collateral, or any interest therein except for, so
long as no Event of Default has occurred and is continuing, dispositions of
obsolete or worn-out property, the granting of non-exclusive licenses in the
ordinary course of business, and the sale of inventory in the ordinary course of
business consistent with past practices.

 



 

 

 

9.                  Collateral Protection Expenses; Preservation of Collateral.

 

9.1.            Expenses Incurred by Secured Party. In the Secured Party's
discretion, the Secured Party may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral, and pay any necessary filing
fees or insurance premiums, in each case if the Company fails to do so. The
Company agrees to reimburse the Secured Party on demand for all expenditures so
made. The Secured Party shall have no obligation to the Company to make any such
expenditures, nor shall the making thereof be construed as a waiver or cure of
any Event of Default.

 

9.2.            Secured Party's Obligations and Duties. Anything herein to the
contrary notwithstanding, the Company shall remain obligated and liable under
each contract or agreement comprised in the Collateral to be observed or
performed by the Company thereunder. The Secured Party shall not have any
obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Secured Party of any payment
relating to any of the Collateral, nor shall the Secured Party be obligated in
any manner to perform any of the obligations of the Company under or pursuant to
any such contract or agreement, to make inquiry as to the nature or sufficiency
of any payment received by the Secured Party in respect of the Collateral or as
to the sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to the Secured Party or to which the Secured Party may be entitled at
any time or times. The Secured Party's sole duty with respect to the custody,
safe keeping and physical preservation of the Collateral in its possession,
under §9-207 of the Uniform Commercial Code of the State or otherwise, shall be
to deal with such Collateral in the same manner as the Secured Party deals with
similar property for its own account.

 

10.              Securities and Deposits. The Secured Party may at any time
following and during the continuance of a payment default or an Event of
Default, at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations. Whether or not any
Obligations are due, the Secured Party may, following and during the continuance
of a payment default or an Event of Default demand, sue for, collect, or make
any settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Obligations, any deposits or other sums at any time credited by or due from
the Secured Party to the Company may at any time be applied to or set off
against any of the Obligations then due and owing.

 

11.              Notification to Account Debtors and Other Persons Obligated on
Collateral. If an Event of Default shall have occurred and be continuing:

 

(a)        the Company shall, at the request and option of the Secured Party,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of the Secured Party in any account, chattel paper,
general intangible, instrument or other Collateral and that payment thereof is
to be made directly to the Secured Party or to any financial institution
designated by the Secured Party as the Secured Party's agent therefor;

 

(b)        the Secured Party may itself, without notice to or demand upon the
Company, so notify account debtors and other persons obligated on Collateral;

 



 

 

 

(c)        after the making of such a request or the giving of any such
notification, the Company shall hold any proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral received by
the Company as trustee for the Secured Party, for the benefit of the Secured
Party, without commingling the same with other funds of the Company and shall
turn the same over to the Secured Party in the identical form received, together
with any necessary endorsements or assignments; and

 

(d)       the Secured Party shall apply the proceeds of collection of accounts,
chattel paper, general intangibles, instruments and other Collateral and
received by the Secured Party to the payment of the Obligations, such proceeds
to be immediately credited after final payment in cash or other immediately
available funds of the items giving rise to them.

 

12.              Power of Attorney.

 

12.1.        Appointment and Powers of Secured Party. The Company hereby
irrevocably constitutes and appoints the Secured Party and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of the Company or in the Secured Party's own name, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments that may be necessary or
useful to accomplish the purposes of this Agreement and, without limiting the
generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of the Company, without notice to or assent by the Company, to do the
following:

 

(a)               upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise dispose of or deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code of the State or any other relevant
jurisdiction and as fully and completely as though the Secured Party were the
absolute owner thereof for all purposes, and to do, at the Company's expense, at
any time, or from time to time, all acts and things which the Secured Party
deems necessary or useful to protect, preserve or realize upon the Collateral
and the Secured Party's security interest therein, in order to effect the intent
of this Agreement, all no less fully and effectively as the Company might do,
including (i) upon written notice to the Company, the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the Secured
Party so elects, with a view to causing the liquidation of assets of the issuer
of any such securities and (ii) the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 

(b)               to the extent that the Company's authorization given in §3 is
not sufficient, to file such financing statements with respect hereto, with or
without the Company's signature, or a photocopy of this Agreement in
substitution for a financing statement, as the Secured Party may deem
appropriate and to execute in the Company's name such financing statements and
amendments thereto and continuation statements which may require the Company's
signature.

 



 

 

 

12.2.        Ratification by Company. To the extent permitted by law, the
Company hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and is irrevocable.

 

12.3.        No Duty on Secured Party. The powers conferred on the Secured Party
hereunder are solely to protect the interests of the Secured Party in the
Collateral and shall not impose any duty upon the Secured Party to exercise any
such powers. The Secured Party shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers, and neither it nor
any of its officers, directors, employees or agents shall be responsible to the
Company for any act or failure to act, except for the Secured Party's own gross
negligence or willful misconduct.

 

13.              Rights and Remedies.

 

13.1.        General. If an Event of Default shall have occurred and be
continuing, the Secured Party, without any other notice to or demand upon the
Company, shall have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code of the State or any other
relevant jurisdiction and any additional rights and remedies as may be provided
to a secured party in any jurisdiction in which Collateral is located, including
the right to take possession of the Collateral, and for that purpose the Secured
Party may, so far as the Company can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom.
The Secured Party may in its discretion require the Company to assemble all or
any part of the Collateral at such location or locations within the
jurisdiction(s) of the Company's principal office(s) or at such other locations
as the Secured Party may reasonably designate. Unless the Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, the Secured Party shall give to the Company at
least ten (10) Business Days prior written notice of the time and place of any
public sale of Collateral or of the time after which any private sale or any
other intended disposition is to be made. The Company hereby acknowledges that
ten (10) Business Days prior written notice of such sale or sales shall be
reasonable notice. In addition, the Company waives any and all rights that it
may have to a judicial hearing in advance of the enforcement of any of the
Secured Party's rights and remedies hereunder, including its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights and remedies with respect thereto.

 



 

 

 

14.              Standards for Exercising Rights and Remedies. To the extent
that applicable law imposes duties on the Secured Party to exercise remedies in
a commercially reasonable manner, the Company acknowledges and agrees that it is
not commercially unreasonable for the Secured Party (a) to fail to incur
expenses reasonably deemed significant by the Secured Party to prepare
Collateral for disposition or otherwise to fail to complete raw material or work
in process into finished goods or other finished products for disposition, (b)
to fail to obtain third party consents for access to Collateral to be disposed
of, or to obtain or, if not required by other law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove Liens on or any adverse claims against Collateral, (d) to
exercise collection remedies against account debtors and other persons obligated
on the Collateral directly or through the use of collection agencies and other
collection specialists, (e) to advertise dispositions of the Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (f) to contact other persons, whether or not in the
same business as the Company, for expressions of interest in acquiring all or
any portion of the Collateral, (g) to hire one or more professional auctioneers
to assist in the disposition of the Collateral, whether or not the collateral is
of a specialized nature, (h) to dispose of the Collateral by utilizing Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets, (i) to dispose of assets in wholesale rather than
retail markets, (j) to disclaim disposition warranties, (k) to purchase
insurance or credit enhancements to insure the Secured Party against risks of
loss, collection or disposition of the Collateral or to provide to the Secured
Party a guaranteed return from the collection or disposition of such Collateral,
or (l) to the extent deemed appropriate by the Secured Party, to obtain the
services of brokers, investment bankers, consultants and other professionals to
assist the Secured Party in the collection or disposition of any of the
Collateral. The Company acknowledges that the purpose of this §14 is to provide
non-exhaustive indications of what actions or omissions by the Secured Party
would fulfill the Secured Party's duties under the Uniform Commercial Code of
the State or any other relevant jurisdiction in the Secured Party's exercise of
remedies against the Collateral and that other actions or omissions by the
Secured Party shall not be deemed to fail to fulfill such duties solely on
account of not being indicated in this §14. Without limitation upon the
foregoing, nothing contained in this §14 shall be construed to grant any rights
to the Company or to impose any duties on the Secured Party that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this §14.

 

15.              No Waiver by Secured Party, etc. The Secured Party shall not be
deemed to have waived any of its rights and remedies in respect of the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Secured Party. No delay or omission on the part of the Secured Party in
exercising any right or remedy shall operate as a waiver of such right or remedy
or any other right or remedy. A waiver on any one occasion shall not be
construed as a bar to or waiver of any right or remedy on any future occasion.
All rights and remedies of the Secured Party with respect to the Obligations or
the Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly, alternatively, successively
or concurrently at such time or at such times as the Secured Party deems
expedient.

 

16.              Suretyship Waivers by Company. The Company waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Obligations and the Collateral, the Company assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any such Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as the Secured Party may deem advisable. The Secured
Party shall have no duty as to the collection or protection of the Collateral or
any income therefrom, the preservation of rights against prior parties, or the
preservation of any rights pertaining thereto beyond the safe custody thereof as
set forth in §9.2. The Company further waives any and all other suretyship
defenses.

 



 

 

 

17.              Marshaling. The Secured Party shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of the rights and remedies of the Secured Party
hereunder and of the Secured Party in respect of such collateral security and
other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, the Company hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
the Secured Party's rights and remedies under this Agreement or under any other
instrument creating or evidencing any of the Obligations or under which any of
the Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Company hereby irrevocably waives the benefits of all such laws.

 

18.              Proceeds of Dispositions; Expenses. The Company shall pay to
the Secured Party on demand any and all expenses, including attorneys' fees and
disbursements, incurred or paid by the Secured Party in protecting or preserving
the Secured Party's rights and remedies under or in respect of any of the
Obligations or any of the Collateral and any such expenses incurred in releasing
any security interest granted hereunder and, in addition, the Company shall pay
to the Secured Party on demand any and all expenses, including attorneys' fees
and disbursements, incurred or paid by the Secured Party in enforcing the
Secured Party's rights and remedies under or in respect of any of the
Obligations or any of the Collateral. After deducting all of said expenses, the
residue of any proceeds of collection or sale or other disposition of Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as is provided in the SPA, proper
allowance and provision being made for any Obligations not then due. Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to the
Company. In the absence of final payment and satisfaction in full of all of the
Obligations, the Company shall remain liable for any deficiency.

 

19.              Overdue Amounts. Until paid, all amounts due and payable by the
Company hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Transaction Documents.

 



 

 

 

20.              Governing Law; Consent to Jurisdiction. This Agreement IS A
contract UNDER the laws of the state of NEW YORK and shall for all purposes be
construed in accordance with and governed by the laws of SAID state of NEW YORK.
The Company and THE SECURED PARTY EACH agree that any suit for the enforcement
of this agreement or any other action brought by SUCH PERSON arising hereunder
or in any way related to this agreement SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE ADDRESS
SPECIFIED ON THE SIGNATURE PAGE OF EACH PARTY HERETO. the Company hereby waives
any objection that it may now or hereafter have to the venue of any suit BROUGHT
IN the state of new york or any court SITTING THEREIN or that A suit BROUGHT
THEREIN is brought in an inconvenient court.

 

21.              Waiver of Jury Trial. THE COMPANY AND THE SECURED PARTY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER
OR THE PERFORMANCE OR ENFORCEMENT OF ANY SUCH RIGHTS OR OBLIGATIONS. Except as
prohibited by law, the Company waives any right which it may have to claim or
recover in any litigation referred to in the preceding sentence any special,
exemplary, punitive or consequential damages or any damages other than, or in
addition to, actual damages. The Company (a) certifies that neither the Secured
Party nor any representative, agent or attorney of the Secured Party has
represented, expressly or otherwise, that the Secured Party would not, in the
event of litigation, seek to enforce the foregoing waivers or other waivers
contained in this Agreement and (b) acknowledges that, in entering into this
Agreement and any other Transaction Document to which the Secured Party is a
party, the Secured Party is relying upon, among other things, the waivers and
certifications contained in this §21.

 

22.              Notices. All notices, requests and other communications
hereunder shall be made in the manner set forth in the SPA.

 

23.              Miscellaneous. The headings of each section of this Agreement
are for convenience only and shall not define or limit the provisions thereof.
This Agreement and all rights and obligations hereunder shall be binding upon
the Company and its successors and assigns, and shall inure to the benefit of
the Secured Party and its successors and assigns. If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein. The Company acknowledges receipt of a copy of this
Agreement.

 

 

[Signature pages to follow]

 



 

 

 

IN WITNESS WHEREOF, intending to be legally bound, the Company has caused this
Agreement to be duly executed as of the date first above written.

 

  SUMMIT WIRELESS TECHNOLOGIES, INC.                     By:     Title:  Brett
Moyer, Chief Executive Officer

 

Accepted:

 

[____________]
By: [___________]

 

By: _________________________

Title:

 

 

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

COMMONWEALTH OR STATE OF    )       ) ss.  



COUNTY OF ____________________________________ )

 

 

Before me, the undersigned, a Notary Public in and for the county aforesaid, on
this __ day of March, 2020, personally appeared __________________ to me known
personally, and who, being by me duly sworn, deposes and says that he/she is the
_____________ of Summit Wireless Technologies, Inc. and that said instrument was
signed and sealed on behalf of said corporation by authority of its Board of
Directors, and said ______________ acknowledged said instrument to be the free
act and deed of said corporation.

 

 

______________________________
(official signature and seal of notary)

 

My commission expires:

 



 

 

